U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012  TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-121787 HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7075 Gratiot Road, Suite One, Saginaw, MI 48609 (Address of principal executive offices) (248) 750-1015 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No  Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer Non-accelerated Filer  Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes  No x As of November 19, 2012, there were 106,055,000 shares of common stock, par value $0.0001, issued and outstanding. Explanatory Note The purpose of this Amendment Number 1 (the “Amendment No. 1”) to our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2012, filed with the Securities and Exchange Commission on November 19, 2012 (the “Form 10-Q”), is to: (i) correct a typographical error under Item 1. Financial Statements by removing the parentheses around the figure in the condensed consolidated statements of cash flows for accounts payable and accrued expenses for the nine months ended September 30, 2011 and (ii) furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q other than as described above. This Amendment No.1 does not reflect subsequent events occurring after the original date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q, or exhibits filed as part of the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the XBRL related information in Exhibit 101 to this Quarterly Report on Form 10-Q/A shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed “filed” with or a part of any registration statement or prospectus into which the Form 10-Q (or this Amendment No. 1 thereto) is incorporated by reference for purposes of Section 11 or 12 of the Securities Act of 1933, as amended, or otherwise subject to the liabilities of any of those sections. 2 PART I-FINANCIAL INFORMATION Item 1. Financial Statements. HPIL HOLDING AND SUBSIDIARIES (formerly Trim Holding Group) (A Development Stage Company) UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2011 September 30, December 31, ASSETS Current Assets: Cash $ 56,643 $ - Prepaid expense 25,472 - Total Current Assets 82,115 - Patents, net 24,218,750 - Total Assets $ 24,300,865 $ - LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ 11,968 $ 93,781 Advances from stockholder - 450,844 Total Current Liabilities 11,968 544,625 Commitments and Contingencies Stockholders' Equity Preferred stock, series 1, class P-1 par value $8.75; 25,000,000 shares authorized; 22,000 issued and outstanding on September 30, 2012 and December 31, 2011 $ 192,500 $ 192,500 Preferred stock, series 2, class P-2 par value $7.00; 75,000,000 shares authorized; Nil issued and outstanding on September 30, 2012 and December 31, 2011, - - Common stock par value $0.0001; 400,000,000 shares authorized; 105,755,000 and 2,255,000 issued and outstanding on September 30, 2012 and December 31, 2011, respectively 10,576 226 Additional paid-in capital 25,878,832 139,182 Deficit accumulated during the development stage (1,793,011) (876,533) Total Stockholders' Equity 24,288,897 (544,625) Total Liabilities and Stockholders' Deficit $ 24,300,865 $ - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 HPIL HOLDING AND SUBSIDIARIES (formerly Trim Holding Group) (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Period For the Three For the Three For the Nine For the Nine (February 17, Months Ended Months Ended Months Ended Months Ended 2004) to September 30, September 30, September 30, September 30, September 30, Sales $ - $ - $ - $ - $ 42,021 Cost of Goods Sold - 36,419 Gross Profit - 5,602 Operating Expenses: General and administrative 71,235 4,963 135,228 86,957 798,416 Patent Amortization Expense 781,250 - 781,250 - 781,250 Total Operating Expenses 852,485 4,963 916,478 86,957 1,579,666 Loss from Continuing Operations (852,485) (4,963) (916,478) (86,957) (1,574,064) Loss from Discontinued Operations - (218,947) Net Loss $ (852,485) $ (4,963) $ (916,478) $ (86,957) $ (1,793,011) Loss per Weighted Number of Shares Outstanding - Basic and Diluted $ (0.01) $ (0.00) $ (0.02) $ (0.04) $ (0.32) Weighted Average Number of Shares Outstanding - Basic and Diluted 105,363,696 2,255,000 38,006,825 2,255,000 5,623,546 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 HPIL HOLDING AND SUBSIDIARIES (formerly Trim Holding Group) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Period For the Nine For the Nine From Inception Months Months (February 17, Ended Ended 2004) to September 30, September 30, September 30, OPERATING ACTIVITIES: Net loss $ (916,478) $ (86,957) $ (1,793,011) Adjustment for non-cash item: Common stock issued for services - - 10,000 Amortization 781,250 - 781,250 Adjustments for changes in working capital: Deferred stock offering amortization 32,842 Prepaid expenses (25,472) (7,167) (25,472) Accounts payable and accrued expenses (81,813) 4,240 11,968 CASH USED IN OPERATING ACTIVITIES (242,513) (89,884) (982,423) FINANCING ACTIVITIES: Proceeds from issuance of common stock 250,000 - 269,450 Advances from stockholder 49,156 72,662 500,000 Deferred stock offering expenses - - (32,842) Advances from officers forgiven - - 109,958 Stock issued in settlement of debt - - 192,500 Proceeds from notes payable - 11,435 - CASH PROVIDED BY FINANCING ACTIVITIES 299,156 84,097 1,039,066 NET INCREASE (DECREASE) IN CASH 56,643 (5,787) 56,643 CASH - BEGINNING OF PERIOD - 5,736 - CASH - END OF PERIOD $ 56,643 $ (51) $ 56,643 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 HPIL HOLDING AND SUBSIDIARIES (formerly Trim Holding Group) (A Development Stage Company) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Operations HPIL HOLDING and Subsidiaries (or the “Company”) (formerly Trim Holding Group) was incorporated on February 17, 2004 in the state of Delaware under the name TNT Designs, Inc. A substantial part of the Company’s activities were involved in developing a business plan to market and distribute fashion products. On June 16, 2009, the majority interest in the Company was purchased in a private agreement by Louis Bertoli, an individual, with the objective to acquire and/or merge with other businesses. On October 7, 2009, the Company merged with and into Trim Nevada, Inc., which became the surviving corporation. The merger did not result in any change in the Company’s management, assets, liabilities, net worth or location of principal executive offices. However, this merger changed the legal domicile of the Company from Delaware to Nevada where Trim Nevada, Inc. was incorporated. Each outstanding share of TNT Designs, Inc. was automatically converted into one share of the common stock of Trim Nevada, Inc. Pursuant to the merger, the Company changed its name from TNT Designs, Inc. to Trim Holding Group and announced the change in the Company’s business focus to health care and environmental quality sectors. Afterwards the Company determined it no longer needed its inactive subsidiaries, and as such, all three subsidiaries were dissolved. On May 21, 2012, the Company changed its name to HPIL HOLDING. As of September 30, 2012, the Company has yet commenced operations. Expenses incurred from February 17, 2004 (date of inception) through June 30, 2012 relate to the Company’s formation and general administrative activities. HPIL HOLDING’s intends that its main activity will be in the business of investing in differing business sectors. To begin the implementation of the business plan on September 10, 2012, Company organized six new subsidiary companies. Each of these subsidiary companies is wholly (100%) owned by the Company. The names of the new subsidiary companies were HPIL HEALTHCARE Inc., HPIL ENERGYTECH Inc., HPIL WORLDFOOD Inc., HPIL REAL ESTATE Inc., HPIL GLOBALCOM Inc. and HPIL ART&CULTURE Inc. These companies have been organized to implement the various growth strategies of the Company. HPIL HEALTHCARE Inc. has been organized to facilitate investments in the health care sector. HPIL ENERGYTECH Inc. has been organized to facilitate investments in the energy sector. HPIL WORLDFOOD Inc. has been organized to facilitate investments in the food sector. HPIL REAL ESTATE Inc. has been organized to facilitate investments in the real estate sector. HPIL GLOBALCOM Inc. has been organized to facilitate investments in the communication sector and HPIL ART&CULTURE Inc. has been organized to facilitate investments in the art and culture sector. We intend to make such investments in the United States and worldwide if adequate candidates can be identified. Basis of Presentation The accompanying Unaudited Condensed Consolidated Financial Statements (“Financial Statements”) have been prepared by management in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and applicable rules and regulations of the Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all the information and disclosures required by U.S. GAAP for complete financial statements. In the opinion of management, all adjustments, consisting principally of normal recurring adjustments, considered for fair presentation have been included. These Financial Statements should be read in conjunction with the Company’s audited financial statements and accompanying notes for the year end December 31, 2011 included in our Annual Report on Form 10-K/A filed with SEC on April 24, 2012. Additionally, our operating results for the nine months ended September 30, 2012 are not necessarily indicative of the results that can be expected for the 12 months ending December 31, 2012 or for any other period. As of September 30, 2012 none of the above subsidiaries have begun operations. 6 NOTE 2 – GOING CONCERN The accompanying unaudited condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern. In the course of its start-up activities, the Company has sustained operating losses and expects to incur an operating loss in 2012 and for the foreseeable future. The Company has generated a limited amount of revenue and has not achieved profitable operations or positive cash flows from operations. The Company has positive working capital of $70,147 at September 30, 2012. The Company’s majority stockholder has provided funding in recent periods and has indicated his intent to provide financial support to the Company at least through September 30, 2013. NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES Development Stage Company The Company is a development stage company. The Company is still devoting substantially all of its efforts to developing its business and its planned principal operations. Operations have not yet commenced, but are planned to commence in the next twelve months. Use of Estimates The preparation of financial statements, in conformity with GAAP, requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, disclosures of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management evaluates these estimates and assumptions on a regular basis. Actual results could differ from these estimates. Income Taxes The Company accounts for income taxes whereby deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company adopted guidance regarding accounting for uncertainty in income taxes. This guidance clarifies the accounting for income taxes by prescribing the minimum recognition threshold an income tax position is required to meet before being recognized in the financial statements and applies to all federal or state income tax positions. Each income tax position is assessed using a two-step process. A determination is first made as to whether it is more likely than not that the income tax position will be sustained, based upon technical merits, upon examination by the taxing authorities. If the income tax position is expected to meet the more likely than not criteria, the benefit recorded in the financial statements equals the largest amount that is greater than 50% likely to be realized upon its ultimate settlement. 7 As of September 30, 2012 and December 31, 2011 there were no amounts that had been accrued in respect to uncertain tax positions. The Company’s tax returns are not currently under examination by the Internal Revenue Service (“IRS”) or state authorities. However, fiscal years 2008 and later remain subject to examination by the IRS and respective states. Net Loss per Share Basic loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding for the period. Diluted loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding for the period and the number of shares of common stock issuable upon assumed exercise of preferred stock and warrants. For the Quarters ended September 30, 2012 and 2011 and for the period from inception (February 17, 2004) to September 30, 2012, there were no outstanding instruments having a dilutive effect, due to the recurring losses Supplemental Cash Flow Information Regarding Non-Cash Transactions During the three and nine months ended September 30, 2012 and 2011, the Company had the following non-cash transaction: Three Months Ended Nine Months Ended Sept 30 Sept 30 2012 2011 2012 2011 2,500,000 shares of common stock issued for repayment of advances from stockholder $0 $0 $500,000 $0 Recently Issued Accounting Pronouncements Management has reviewed recently issued accounting pronouncements and determined that none of the recent pronouncements significantly affect the Company. NOTE 4 – INTANGIBLE ASSETS - PATENTS On June 28, 2012, the Company and GIOTOS Limited (“GIOTOS”) entered into a Stock Purchase Agreement whereby the Company acquired a portfolio of patent rights (the “Patents”) from GIOTOS in exchange for 100,000,000 shares of common stock. GIOTOS is a company owned and controlled by Mr. Louis Bertoli, the Company’s majority shareholder. The Patents were valued at $25,000,000 which was GIOTOS’s carryover basis of the Patents as well as the estimated fair value of the Company’s common stock at the date of the acquisition. The valuation of the Patents is preliminary as management intends, but has not received an independent valuation of all patents acquired, and any valuation amount that is less than the recorded amount will be adjusted, once the valuation is received. The Patents have a useful life of eight years and will be amortized on a straight line basis over that period. Amortization expense of $781,250 has been recorded for the three and nine months ended September 30, 2012. NOTE 5 – NOTE PAYABLE During the year ended December 31, 2010 the Company entered into an agreement with a financing company to finance the cost of D&O executive and organization liability insurance premium. The insurance policy was effective until July 30, 2011 and the unexpended portion of the premium was $8,578 as of December 31, 2010 which is included in prepaid expenses as of that date. The balance payable under the financing arrangement was $13,000 at December 31, 2011 and was paid in full during the period ended June 30, 2012. 8 NOTE 6 – CAPITAL STOCK On October 7, 2009, the Company approved increasing the number of authorized shares of common stock from 30,000,000 to 400,000,000 with no change in par value of $0.0001 per share. On October 7, 2009, the Company approved the designation of two classes of preferred stock totaling 100,000,000 shares. The first class is called Series 1, Class P-1 consisting of 25,000,000 authorized shares with a par value of $8.75 per share; each share will have voting rights equal to 100 shares of common stock; each share will be convertible into 1.25 shares of common stock at the discretion of the shareholder. The second class is called Series 2, Class P-2 consisting of 75,000,000 authorized shares with a par value of $7.00 per share; each share will have the voting rights equal to 1 share of common stock; each share will be convertible into one share of common stock at shareholder's discretion. On December 4, 2009, we issued 22,000 shares of Series 1, Class P-1 preferred stock to Mr. Louis Bertoli in consideration for satisfaction of an outstanding debt incurred from a cash loan of $192,500 provided to the Company by Mr. Bertoli. On June 27, 2012, we issued 2,500,000 shares of common stock to Mr. Louis Bertoli in consideration for satisfaction of $500,000 of advances from stockholder. On June 28, 2012, pursuant to the terms of a Patent Purchase Agreement made by and between the Company and GIOTOS, we issued 100,000,000 shares of common stock to GIOTOS, a company owned and controlled by Mr. Louis Bertoli. The number of shares issued and the purchase price are subject to a fairness opinion and a valuation of the patents and may be adjusted based upon the fairness opinion and the valuation of the patents. On August 6, 2012, the Company issued 1,000,000 shares of its common stock at a price of $0.25 per share for a total purchase price of $250,000, pursuant to the exemption from registration provided by Regulation 4(2) of the Securities Act. The sale was made pursuant to a Stock Purchase Agreement made by and between the Company and an investor, dated July 30, 2012. NOTE 7 – RELATED PARTY TRANSACTIONS The Company had advances payable to its current majority shareholder totaling $450,844 as of December 31, 2011, which were repaid and converted into common stock during the nine months ended September 30, 2012. All transactions with Mr. Louis Bertoli or his affiliated companies are considered to be related party transactions. These advances were made to be used for working capital. On July 20, 2009, the Company entered into a two-year consulting agreement with Amersey Investments LLC, a company controlled by a director (“Amersey”). Amersey will provide office space, office identity and assist the Company with corporate, financial, administrative and management records. For the nine months ended September 30, 2012 and 2011, the Company incurred expenses of $30,000 and $35,000, respectively, in relation to these services. The Company uses Bay City Transfer Agency & Registrar Inc. (“BCTAR”) to do its stock transfers. BCTAR is a company controlled by Amersey. For the nine months ended September 30, 2012 and 2011, the Company incurred expenses of $5,345. and $3,375, respectively, in relation to these services. The Company uses the services of Freeland Venture Resources LLC, a company controlled by Amersey. For the nine months ended September 30, 2012 and 2011, the Company incurred expenses of $5,878 and $850, respectively, in relation to these services. The Company has prepaid Amersey Investments LLC $10,000, Freeland Venture Resources $6,188, and Cheerful Services $1,750. These charges will be reflected in 4 th quarter, 2012. 9 NOTE 8 – DISCONTINUED OPERATIONS The gains and losses from the disposition of certain assets, and associated liabilities, operating results, and cash flows are reflected as discontinued operations in the unaudited condensed consolidated financial statements for all periods presented. Summarized financial information for discontinued operations for the nine-months ended September 30, 2012 and 2011 and from inception to date are as follows: Inception to date Sales $ - $ - $ - Cost of Sales - - - Gross Profit - - - Operating Expenses General & Administrative - - 218,947 Total Operating Expense - - 218,947 Net Loss From Discontinued Operations $ - $ - $ (218,947) NOTE 9 – SUBSEQUENT EVENTS On October 1, 2012, the Company canceled the award of 22,000 shares of preferred stock made to Mr. Bertoli on December 4, 2009. In exchange, the Company issued an unsecured note, non-interest bearing and due on demand, to Mr. Bertoli in the amount of $192,500. On October 8, 2012, the Company issued 300,000 shares of its common stock at a price of $0.85 per share for a total purchase price of $255,000, pursuant to the exemption from registration provided by Regulation 4(2) of the Securities Act. The sale was made pursuant to the stock purchase agreement made by and between the Company and an investor, dated October 1, 2012. On October 26, 2012, with we entered in a certain quota purchase agreement in cooperation with our wholly owned subsidiary HPIL Real Estate Inc. for the acquisition of 32% of Haesler Real Estate Management, a real estate management Swiss company operating in Europe, in exchange for 350,000 shares of common stock of the Company. PART II-OTHER INFORMATION Item6. Exhibits EXHIBIT INDEX Exhibit Description *3.1 Articles of Incorporation *3.2 By-laws *10.1 Patents Assignment Agreement, by and between Trim Holding Group and Allkey, Ltd., entered into on December 31, 2009 *10.2 Purchase Agreement, by and between Trim Holding Group and Allkey, Ltd., entered into on August 6, 2010 *10.3 Registration Rights Agreement, by and between Trim Holding Group and Allkey, Ltd., entered into on August 6, 2010 *10.4 Rescission Agreement, by and between Trim Holding Group and Allkey, Ltd., entered into on December 7, 2010 *10.5 Redemption and Assignment Agreement, by and between Trim Holding Group and Allkey, Ltd., entered into on December 9, 2010 *10.6 Stock Purchase Agreement by and between HPIL Holding and GIOTIS Limited *10.7 Quota Purchase Agreement made by and between an investor and HPIL Holding 31.1 Certification of our Chief Executive Officer pursuant to Rule 13(a)-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended 31.2 Certification of our Chief Financial Officer pursuant to Rule 13(a)-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended 32.1 Certification of our Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002 32.2 Certification of our Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002 **101.INS XBRL Instance Document **101.SCH XBRL Taxonomy Extension Schema Document **101.CAL XBRL Taxonomy Extension Calculation Linkbase Document **101.DEF XBRL Taxonomy Extension Definition Linkbase Document **101.LAB XBRL Taxonomy Extension Label Linkbase Document **101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 10 * Included in previously filed reporting documents. ** Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 11 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HPIL HOLDING Dated: December 10, 2012 By: /s/Louis Bertoli Louis Bertoli Chief Executive Officer (Principal Executive Officer), President and Chairman of the Board of Directors Dated: December 10, 2012 By: /s/Nitin Amersey Nitin Amersey Director, Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer), Corporate Secretary and Treasurer 12
